DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 01/14/2021. Claims 1-20 are currently presented in the instant application.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
	The applicant’s Remarks, filed on 01/14/2021, have been carefully reviewed with update search.  Consequently, reasons for allowance of claims 1-20 are set forth in according to the applicant’s remarks stated on pages 7-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649